Citation Nr: 0601118	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
November 2005.  A transcript of that proceeding is on file.  

Since additional development of the evidence is needed before 
deciding this appeal, the claim is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


REMAND

According to 38 C.F.R. § 3.304(f) (2005), service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV) (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran does not appear to be contending that he is a 
combat veteran.  And while his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was heavy 
vehicle, i.e., truck driver.  So as there is no objective 
evidence to show combat participation by him, the law 
requires that his claimed stressor be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.



The veteran has furnished information and testimony 
concerning his claimed stressors.  In particular, he has 
alleged experiencing three stressor events:  (1) being under 
mortar attack on June 25, 1968, while on base at Bien Hoa; 
(2) being robbed by Vietnamese citizens while driving 
supplies out of Saigon in February or March 1969; and (3) 
being under mortar attack while on "rat patrol" in late May 
or June 1969 at Long Bihn.  He said these stressors occurred 
while he was assigned to the 379th Transportation Company.  

The claimed incident (2), by its very nature, is 
unverifiable.  But as for the others, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
veteran need not corroborate a noncombat stressor of enemy 
rocket attacks on an air base where his unit was stationed 
with evidence of his physical proximity to, or firsthand 
experience with, the attacks, but rather that his presence 
with the unit at the time the attacks occurred corroborates 
his statement that he experienced such attacks personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997), wherein the Court 
held that a veteran need not corroborate every detail of his 
account of his personal participation in an attack.  Given 
the Court's judicial rulings, the RO should ask the U.S. 
Armed Services Center for Unit Records Research (USASCURR) to 
attempt to verify the claimed mortar attacks (i.e., claimed 
incidents (1) and (3)).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Obtain the veteran's service 
personnel records.  

2.  Prepare a letter asking the USASCURR 
to provide any available information that 
might corroborate the veteran's claimed 
stressors in service -in particular, the 
purported mortar attack on June 25, 1968, 
while on base at Bien Hoa and another 
purported mortar attack in late May or 
June 1969 while on "rat patrol" at 
Long Bihn.  These incidents reportedly 
occurred while he was assigned to the 
379th Transportation Company.

To facilitate this, send the USASCURR 
copies of his personnel records obtained 
showing service dates, duties, and units 
of assignment, etc. 

3.  If it is determined the record 
establishes the existence of a stressor 
or stressors related to military service, 
the veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of his 
military service.  The examiner should 
indicate whether the veteran fits the 
DSM-IV criteria for a diagnosis of PTSD 
and, if he does, render a medical opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the diagnosed PTSD is a 
result of the established stressors in 
service.  (Note:  only the stressors that 
are independently verified can serve as 
grounds for the diagnosis of PTSD).

4.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required by 
the veteran until contacted.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

